COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Letosha Gale, M.D. and Zoe Life Wellness Center, P.A. v. Hector
                           Lucio

Appellate case number:     01-13-00543-CV

Trial court case number: 12-DCV-198515

Trial court:               240th District Court of Fort Bend County, Texas


       Letosha Gale, M.D. and Zoe Life Wellness Center, P.A. have filed a petition for
permissive appeal. The petition for permissive appeal is GRANTED.

       A notice of appeal is deemed to have been timely filed by Letosha Gale, M.D. and Zoe
Life Wellness Center, P.A. under TEX. R. APP. P. 26.1(b). See TEX. R. APP. P. 26.1(b), 28.3(k).
A separate notice of appeal need not be filed. See TEX. R. APP. P. 28.3(k). This appeal is
governed by the rules for accelerated appeals. See id.

       The Clerk of this Court is instructed to file a copy of this order with the trial court clerk.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting for the Court
                   Panel consists of Justices Keyes, Higley, and Massengale


Date: November 21, 2013